RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                   File Name: 08a0313p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


                                                     X
                                                      -
 VILLAGE OF OAKWOOD, BAUGHMAN TILE
                                                      -
 COMPANY, GENE A. BAUGHMAN,
                                                      -
 MARY ANN BAUGHMAN, GARY C. GRANT, Trustee,
                                                      -
                                                           No. 07-4412
 and GARY C. GRANT INSURANCE AGENCY, INC.,
                                                      ,
                             Plaintiffs-Appellants, >
                                                      -
                                                      -
                                                      -
           v.

                                                      -
                                                      -
 STATE BANK AND TRUST COMPANY and FEDERAL

                            Defendants-Appellees. -
 DEPOSIT INSURANCE CORPORATION,
                                                     N
                      Appeal from the United States District Court
                       for the Northern District of Ohio at Toledo.
                   No. 07-01736—James G. Carr, Chief District Judge.
                                 Argued: August 1, 2008
                           Decided and Filed: August 22, 2008
               Before: KENNEDY, GILMAN, and GIBBONS, Circuit Judges.
                                   _________________
                                       COUNSEL
ARGUED: John C. Deal, WINKLER & WINKLER, Columbus, Ohio, for Appellants. Jaclyn C.
Taner, FEDERAL DEPOSIT INSURANCE CORP., LEGAL DIVISION, Arlington, Virginia,
Stephen A. Rothschild, SHUMAKER, LOOP & KENDRICK, Toledo, Ohio, for Appellees.
ON BRIEF: John C. Deal, WINKLER & WINKLER, Columbus, Ohio, for Appellants. Jaclyn C.
Taner, FEDERAL DEPOSIT INSURANCE CORP., LEGAL DIVISION, Arlington, Virginia,
Stephen A. Rothschild, James H. O’Doherty, SHUMAKER, LOOP & KENDRICK, Toledo, Ohio,
for Appellees.
                                   _________________
                                       OPINION
                                   _________________
       RONALD LEE GILMAN, Circuit Judge. On February 1, 2002, the Oakwood Deposit Bank
Company (Oakwood) failed. The Federal Deposit Insurance Corporation (FDIC) was immediately
appointed as receiver. On the following day, the FDIC signed a Purchase and Assumption
Agreement (P&A Agreement) with State Bank and Trust Company (State Bank) that caused the
insured deposits of Oakwood to be transferred to State Bank. A group of partially uninsured



                                             1
No. 07-4412         Village of Oakwood et al. v. State Bank and Trust Co., et al.             Page 2


depositors (collectively referred to as the Uninsured Depositors) filed a complaint in state court
against State Bank in an attempt to recover the value of their uninsured deposits.
         The FDIC removed the case to federal district court. Despite a ruling on the merits by the
district court, this court on appeal subsequently ordered that the judgment be vacated and the case
remanded to the state court because the FDIC was not yet a party when it had sought removal. After
remand, State Bank filed a third-party complaint against the FDIC, seeking indemnification under
the terms of the P&A Agreement. The state court allowed the third-party complaint, following
which the FDIC again removed the case to federal district court. State Bank and the FDIC then
renewed their motions to dismiss the Uninsured Depositors’ claims or for summary judgment, and
the Uninsured Depositors once more filed a motion to remand.
        The district court granted State Bank’s and the FDIC’s motions for summary judgment,
finding that the Uninsured Depositors had failed to comply with the relevant statutory scheme for
bringing their claims. It also denied the Uninsured Depositors’ motion to remand, finding that
federal jurisdiction was proper over the entire dispute. Those two decisions have been appealed by
the Uninsured Depositors. For the reasons set forth below, we AFFIRM the judgment of the district
court.
                                       I. BACKGROUND
A.     Factual background
       This court aptly summarized the relevant facts of this case during the initial appeal:
               The day after Oakwood Deposit Bank Company (Oakwood) was
               placed in federal receivership, the FDIC, as receiver, entered into a
               purchase and assumption agreement for State Bank and Trust (State
               Bank) to take over Oakwood’s insured deposits and some of its
               assets. Using the best information available at the time, the FDIC set
               at four million dollars the premium State Bank would pay for these
               assets (mostly loans) and liabilities (deposits). Two weeks later, the
               FDIC returned half of the four million dollar premium to State Bank
               because it had overvalued some of the assets transferred to State
               Bank. Further investigation of Oakwood’s records disclosed that
               insured deposits were nearly sixty million dollars more than
               previously thought. These additional deposits were liabilities of the
               receivership, not State Bank.
               Village of Oakwood and a handful of individuals and businesses with
               deposits exceeding the FDIC’s insurance limit, collectively the
               “uninsured depositors,” filed suit in an Ohio court. Though the
               complaint alleged that the FDIC breached its fiduciary duty by not
               using the four million dollar premium to cover their losses, it named
               State Bank, rather than the FDIC, as defendant and alleged four Ohio
               causes of action: successor liability (State Bank being the successor
               of Oakwood), aiding and abetting the FDIC’s breach of its fiduciary
               duty, equitable constructive trust, and “contract.”
Village of Oakwood v. State Bank & Trust Co., 481 F.3d 364, 366 (6th Cir. 2007).
        The FDIC also alleged that, following the transfer of the insured deposits to State Bank, it
issued receivership certificates for the portions of the accounts that exceeded the $100,000 insurance
limit. Receivership certificates entitle the holder to a pro rata share of any remaining money
No. 07-4412         Village of Oakwood et al. v. State Bank and Trust Co., et al.              Page 3


following the payment of secured creditors and administrative expenses. The FDIC, in its role as
receiver, is entitled to the same pro rata share as the other holders of receivership certificates. At
the time of briefing in this case, the FDIC’s records reflected that the Uninsured Depositors had been
paid dividends equal to 41% of their outstanding claims. Moreover, the FDIC states that further
payments may be possible, although it offers no predictions as to the amount or the timing of such
payments.
B.     Procedural background
        The Uninsured Depositors filed their initial complaint against State Bank in the Ohio Court
of Common Pleas in December of 2004. In the state court, the FDIC filed a motion to intervene and
to be substituted for State Bank as the defendant. Before the motion to intervene was ruled on by
the state court, the FDIC filed a notice of removal to the federal district court pursuant to 12 U.S.C.
§ 1819(b)(2)(B). The Uninsured Depositors subsequently filed a motion to remand.
        Initially, the district court granted the Uninsured Depositors’ motion. The court then
reconsidered, granted the FDIC’s motion to intervene, and ultimately granted summary judgment
to State Bank and the FDIC. On appeal, this court reversed the judgment of the district court and
remanded the case to the state court. Remand was necessary because the FDIC had removed the
case before the state court had granted the FDIC’s motion to intervene, a defect that was not cured
by the district court’s subsequent grant of the FDIC’s motion to intervene in the federal proceedings.
Village of Oakwood, 481 F.3d at 368.
        Following the remand to the state court in June of 2007, State Bank filed a third-party
complaint against the FDIC. State Bank sought indemnification from the FDIC on the basis of the
P&A Agreement between them. After the state court accepted the third-party complaint, the FDIC
again removed the case to federal district court, having now become a party to the lawsuit. State
Bank and the FDIC once more moved to dismiss the Uninsured Depositors’ claims or for summary
judgment, and the Uninsured Depositors moved to remand the case to state court. While those
motions were pending, the parties filed a report of their planning conference, wherein they agreed
that the formation of a discovery plan was “premature until the pending dispositive motions have
been ruled upon.”
       The district court, in October of 2007, denied the Uninsured Depositors’ motion to remand
and granted the motions of State Bank and the FDIC for summary judgment. This timely appeal
followed.
                                          II. ANALYSIS
A.     Standard of review
        We review de novo the denial of a motion to remand. Roddy v. Grand Trunk W. R.R., Inc.,
395 F.3d 318, 322 (6th Cir. 2005). The party that removed the case to federal court bears the burden
of establishing federal subject matter jurisdiction. Ahearn v. Charter Township of Bloomfield, 100
F.3d 451, 453-54 (6th Cir. 1996).
       We also review de novo a district court’s grant of summary judgment. Int'l Union v.
Cummins, 434 F.3d 478, 483 (6th Cir. 2006). Summary judgment is proper where no genuine issue
of material fact exists and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.
P. 56(c). In considering a motion for summary judgment, the district court must construe all
reasonable inferences in favor of the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986). The central issue is “whether the evidence presents a sufficient
disagreement to require submission to a jury or whether it is so one-sided that one party must prevail
as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).
No. 07-4412           Village of Oakwood et al. v. State Bank and Trust Co., et al.                  Page 4


B.      The district court’s jurisdiction
        As a preliminary matter, the Uninsured Depositors argue that the district court did not have
jurisdiction over the case, and that it therefore incorrectly denied their motion to remand to the state
court. The Uninsured Depositors contend that exclusive jurisdiction over State Bank’s third-party
complaint lies in the Court of Federal Claims pursuant to the Tucker Act, 28 U.S.C. § 1491.
Accordingly, the Uninsured Depositors assert that the third-party complaint should have been
dismissed and the case remanded to the state court.
         State Bank and the FDIC argue in response that the Tucker Act does not provide the sole
grant of federal jurisdiction to claims brought against the FDIC. They contend that the Financial
Institutions Reform Recovery and Enforcement Act of 1989 (FIRREA), Pub. L. No. 101-73, 103
Stat. 183, which specifically governs the FDIC, provides a broad grant of jurisdiction pursuant to
12 U.S.C. § 1819 that is not preempted by the Tucker Act. State Bank and the FDIC therefore
contend that the Uninsured Depositors’ motion to remand was properly denied.
         The so-called Little Tucker Act, 28 U.S.C. § 1346, grants original jurisdiction to “[t]he
district courts . . . , concurrent with the United States Court of Federal Claims, of . . . [a]ny . . . civil
action or claim against the United States, not exceeding $10,000 in amount, founded . . . upon any
express or implied contract with the United States.” But the Tucker Act itself grants exclusive
jurisdiction to the Court of Federal Claims for contract claims against the United States that exceed
$10,000. See Auction Co. of Am. v. FDIC, 132 F.3d 746, 749 (D.C. Cir. 1997) (“Auction Co. I”)
(“For contract cases, the Little Tucker Act gives the district courts jurisdiction, concurrent with the
Court of Federal Claims, if the amount sought is less than $10,000. If more than $10,000 is at issue,
the suits lie only in the Court of Federal Claims under the Tucker Act proper.”). According to the
Uninsured Depositors, the claims made by State Bank against the FDIC in the third-party complaint
are, as a matter of law, contract claims against the United States that exceed $10,000. They
therefore argue that jurisdiction over the third-party complaint should lie exclusively in the Court
of Federal Claims.
       FIRREA, on the other hand, contains a broad waiver of sovereign immunity directly
applicable to the FDIC, whereby that entity has the power to “sue and be sued, and complain and
defend, by and through its own attorneys, in any court of law or equity, State or Federal.” 12 U.S.C.
§ 1819(a)(Fourth) (the “sue and be sued” clause). The statute further provides that all civil suits in
which the FDIC is a party “in any capacity . . . shall be deemed to arise under the laws of the United
States” (the “deemer” clause), and that the FDIC has the power to “remove any action, suit, or
proceeding from a State court to the appropriate United States district court.” 12 U.S.C.
§ 1819(b)(2)(A) & (B). As this court explained during the first appeal in this case, “[u]nder
§ 1819(b)(2), if a case or controversy includes any claim to which the FDIC is a party, the district
court has jurisdiction over the entire case or controversy.” Village of Oakwood, 481 F.3d at 368
(emphasis in original).
        The jurisdictional argument of State Bank and the FDIC, which is based on the language of
FIRREA, is straightforward: the third-party claims against the FDIC “arise under the laws of the
United States,” and the FDIC properly exercised its power to “remove [the] action . . . from a State
court to the appropriate United States district court.” 12 U.S.C. § 1819(b)(2). After this case was
remanded to the state court as a result of the first appeal, State Bank filed its third-party complaint
against the FDIC. Thus the concern expressed during the first appeal of this case that “[t]he FDIC
has not asserted any claims against a party, nor has any party asserted claims against the FDIC,” is
no longer relevant. Village of Oakwood, 481 F.3d at 368-69.
        The Uninsured Depositors respond by arguing that the caselaw from this and other circuits
clearly indicates that the Tucker Act preempts FIRREA with respect to jurisdiction over contract
No. 07-4412         Village of Oakwood et al. v. State Bank and Trust Co., et al.              Page 5


claims brought against the FDIC, so that State Bank’s third-party complaint can be heard only by
the Court of Federal Claims. According to the Uninsured Depositors, “[t]he law in three other
circuits is that claims such as those in the Third-Party Complaint are, as a matter of law, claims
against the United States and therefore belong in the Court of Federal Claims.” Our own analysis
of the relevant cases leads us to the opposite conclusion.
        Neither State Bank nor the FDIC dispute the fact that claims against the FDIC can be
considered claims against the United States, nor do they dispute that State Bank’s claims against the
FDIC are based on contract law. But these two undisputed facts do not answer the relevant question
of whether the Tucker Act requires that all contract claims against the FDIC exceeding $10,000 be
brought in the Court of Federal Claims, or whether FIRREA provides an alternative source of
jurisdiction. A review of the cases cited by the parties demonstrates that the weight of authority lies
in favor of concluding that the “sue and be sued” clause of FIRREA provides an alternative source
of jurisdiction in cases such as the present one.
         The D.C. Circuit squarely addressed this issue in Auction Co. I, a case that the Uninsured
Depositors cite for the proposition that “[b]ecause the amount of State Bank’s claim against the
FDIC exceeds $10,000, it can only be brought in the Court of Federal Claims under the Tucker Act.”
In fact, however, the D.C. Circuit reached no such conclusion in Auction Co. I. That case involved
a suit against the FDIC to enforce a contract that the Auction Company of America had made with
the FDIC’s statutory predecessor, the Resolution Trust Corporation (RTC). At issue was the
determination of the proper statute of limitations for the suit against the RTC. The FDIC argued that
the District of Columbia’s three-year statute of limitations for the enforcement of contracts applied,
while Auction Company contended that the six-year statute of limitations for suits against the United
States was applicable.
        Auction Company advanced a jurisdictional argument that is essentially identical to the
position of State Bank and the FDIC in the present case. The D.C. Circuit explained that the case
was “not a Tucker Act suit,” and that
               Auction Company finds a waiver of sovereign immunity in FDIC’s
               enabling legislation, the Financial Institutions Reform, Recovery, and
               Enforcement Act of 1989 (“FIRREA”), which empowers it to sue and
               be sued “in any court of law or equity, State or Federal.” 12 U.S.C.
               § 1819(a) Fourth; see also United States v. Nordic Village, Inc., 503
U.S. 30, 34, 112 S. Ct. 1011, 1014-15, 117 L. Ed. 2d 181 (1992) (such
               clauses are broad waivers of immunity). And Auction Company
               finds subject matter jurisdiction in FIRREA’s “deemer” clause, 12
               U.S.C. § 1819(b)(2)(A), which provides (with an exception not
               relevant here) that all actions to which the FDIC is a party “shall be
               deemed to arise under the laws of the United States.” District courts
               can thus hear these actions as part of the “arising under” jurisdiction
               granted by 28 U.S.C. § 1331.
Auction Co. I, 132 F.3d at 751. The D.C. Circuit adopted this argument, explicitly rejecting the
contention (presently advanced by the Uninsured Depositors) that the Tucker Act requires suits such
as the third-party complaint by State Bank to be filed in the Court of Federal Claims. Id. at 751-52.
        In declining to adopt the FDIC’s argument that a distinction should be drawn between suits
against governmental agencies and suits against the United States, the Auction Co. I court noted that
               [d]istinguishing between suits against agencies and those against the
               United States would frequently be necessary if Tucker Act
No. 07-4412           Village of Oakwood et al. v. State Bank and Trust Co., et al.             Page 6


                  jurisdiction were preemptive—that is, if Tucker Act jurisdiction by
                  its mere existence barred jurisdiction granted by another statute. It
                  does not. If a separate waiver of sovereign immunity and grant of
                  jurisdiction exist, district courts may hear cases over which, under the
                  Tucker Act alone, the Court of Federal Claims would have exclusive
                  jurisdiction.
Id. at 752 n.4.
        We conclude, as did the Auction Co. I court, that
                  [a]s a consequence of the different waivers of immunity available,
                  plaintiffs suing the FDIC have a fairly wide choice of forum, at least
                  if they sue in contract. They may bring suit in the Court of Federal
                  Claims, if they have a Tucker Act suit for more than $10,000; they
                  may bring a Tucker Act suit for a lesser amount in either the Court of
                  Federal Claims or a district court; and they may sue in any court of
                  law or equity under the FDIC sue-or-be-sued clause.
Id. at 753.
        The Uninsured Depositors’ reliance on Auction Co. of America v. FDIC, 141 F.3d 1198
(D.C. Cir. 1998) (“Auction Co. II”), is also misplaced. According to their argument, Auction Co.
II stands for the proposition that the “FDIC as receiver counts as the United States for Tucker Act
purposes.” Although the D.C. Circuit in Auction Co. II indeed reached this conclusion, it did so in
the broad context of revisiting the jurisdictional issues that were first addressed in Auction Co. I.
The court said that the FDIC counts as the United States for purposes of the Tucker Act, but went
on to explain that this fact “does not, standing alone, establish Tucker Act jurisdiction over the FDIC
as Receiver.” Auction Co. II, 141 F.3d at 1199. Moreover, the court reiterated the jurisdictional
holding of Auction Co. I, which “looked to the FDIC’s sue-or-be-sued clause for a waiver of
immunity and found subject matter jurisdiction based on [FIRREA].” Id. Both Auction Co. I and
Auction Co. II, therefore, support the argument of State Bank and the FDIC that FIRREA provides
an independent jurisdictional basis for claims against the FDIC.
        Interestingly enough, the Federal Circuit itself has endorsed the jurisdictional argument
advanced by State Bank and the FDIC. In Far West Federal Bank, S.B. v. Director, Office of Thrift
Supervision, 930 F.2d 883 (Fed. Cir. 1991), the FDIC was the party presenting the argument now
advanced by the Uninsured Depositors that “Congress in the Tucker Act showed its intention to
exclude contract claims from ‘sue and be sued’ clauses.” Id. at 889. But the court rejected the
FDIC’s argument. It explained that “[t]his position is contravened by the variety of contract-related
claims for monetary relief which have been brought under ‘sue and be sued’ clauses.” Id. The court
cautioned against finding implied restrictions on “sue and be sued” clauses because the clauses
“reflect[] congressional intention that judicial remedy not be withheld when governmental agencies
enter into transactions with the public.” Id. at 888.
        “‘Sue and be sued’ clauses in an agency’s enabling legislation are correctly viewed as
coextensive with the statutory assignment of the agency, absent a specific restriction to the
contrary.” Id. at 889. Ultimately, the Federal Circuit concluded that the district court had
jurisdiction over the plaintiffs’ claims for rescission and restitution (both contract-law claims). Id.;
see also Karstens Prods., Inc. v. FDIC, 74 F.3d 1258 (Table), 1995 WL 769019, at *3 (Fed. Cir.
Dec. 19, 1995) (relying on Far West in holding that “FIRREA’s ‘sue and be sued’ clause constitutes
a waiver of immunity over a district court suit involving money damages on a contractual claim”).
No. 07-4412         Village of Oakwood et al. v. State Bank and Trust Co., et al.              Page 7


        The Tenth Circuit is the only circuit that initially adopted the argument that the Tucker Act
provides the sole grant of jurisdiction over contract claims against the FDIC. In Farha v. FDIC, 963
F.2d 283 (10th Cir. 1992), the court affirmed the district court’s conclusion that it did not have
jurisdiction over the plaintiff’s implied-in-fact contract claim because “[t]he United States Claims
Court has exclusive jurisdiction over contract actions where the amount in controversy exceeds
$10,000.” Id. at 288. This conclusion was reached without any analysis of the potential jurisdiction
over the claim under the “sue and be sued” clause of FIRREA, despite the plaintiff’s argument that
he was seeking jurisdiction pursuant to that clause.
        The holding in Farha, however, was effectively overruled two years later in FDIC v. Hulsey,
22 F.3d 1472 (10th Cir. 1994). In Hulsey, the court relied in part on Far West to conclude that the
“sue and be sued” clause “constitutes a waiver of sovereign immunity for contract claims against
the FDIC.” Id. at 1480. The court acknowledged Farha’s holding “that the Claims Court has
exclusive jurisdiction over contract actions against the FDIC where the amount in controversy
exceeds $10,000.” Id. at 1481. But it also “observe[d] that Farha did not consider, nor did it
discuss, the exception found within the ‘sue and be sued’ clause of FIRREA.” Id. In an analysis
that closely mirrored that undertaken by the D.C. Circuit and the Federal Circuit, the Tenth Circuit
in Hulsey held that the claims at issue in Farha, which were “in the form of counterclaims based on
contract[,] . . . fall within the ‘sue and be sued’ clause of FIRREA.” Id.
        The Uninsured Depositors next contend that this court’s decision in Campanella v.
Commerce Exchange Bank, 137 F.3d 885 (6th Cir. 1998), controls the jurisdictional issue here. In
Campanella, we affirmed the district court’s determination that it lacked subject matter jurisdiction
over a contract claim against the Small Business Administration (SBA) despite a “sue and be sued”
clause in the SBA’s statutory framework. Id. at 891. The court concluded that the Contract
Disputes Act (CDA) grants exclusive jurisdiction to the Court of Federal Claims for contract claims
exceeding $10,000 brought against “executive agencies.” Id. at 890-91. But the FDIC is not an
“executive agency” as defined in 41 U.S.C. § 601(2), which includes “wholly owned Government
corporation[s]” as defined by 31 U.S.C. § 9101(3). Rather, the FDIC is designated as a “mixed-
ownership Government corporation” in 31 U.S.C. § 9101(2).
        Moreover, the CDA “purports to provide final and exclusive resolution of all disputes arising
from government contracts covered by the statute,” and it is the “paradigm of a ‘precisely drawn,
detailed statute’ that preempts more general jurisdictional provisions.” Campanella, 137 F.3d at
891 (quoting Brown v. GSA, 425 U.S. 820, 834 (1976)). The Uninsured Depositors have made no
attempt to argue that the Tucker Act similarly “purports to provide final and exclusive resolution”
of all contract claims against the FDIC or that it is “the paradigm of a ‘precisely drawn, detailed
statute.’”
        In the present case, FIRREA is the precisely drawn, detailed statute with regard to the FDIC,
and the Tucker Act is essentially the paradigm of a general jurisdictional provision, granting
jurisdiction to the Court of Federal Claims over all “claim[s] against the United States founded either
upon the Constitution, or any Act of Congress or any regulation of an executive department, or upon
any express or implied contract with the United States, or for liquidated or unliquidated damages
in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). Given the fact that Campanella involved
a statutory framework that is inapplicable to the instant action, that case does not demonstrate that
this court has already rejected the jurisdiction argument of State Bank and the FDIC.
         The Uninsured Depositors have raised one other rather complicated and confusing argument
regarding the district court’s jurisdiction. Essentially, the Uninsured Depositors contend that the
district court concluded that FIRREA deprived the state court of jurisdiction, so “the District Court
should have dismissed State Bank’s third-party claims against the FDIC and remanded the case to
No. 07-4412          Village of Oakwood et al. v. State Bank and Trust Co., et al.               Page 8


state court.” The Uninsured Depositors read the following excerpt from the district court’s order
as indicative of this conclusion:
                In addition to pursuing claims via the administrative process,
                claimants can “file suit on such claim . . . in the district . . . court
                . . . .” 12 U.S.C. § 1821(d)(6)(A)(ii). Thus, nothing would have
                stopped the plaintiffs—on discovering (if it is indeed the case) that
                they could not obtain redress via administrative proceedings—from
                filing suit in district court as allowed under § 1821(d)(6).
        With due respect to the Uninsured Depositors, this excerpt cannot be plausibly read as a
conclusion that the state court lacked jurisdiction over the dispute. In fact, neither the parties nor
the district court have previously asserted that the state court lacked jurisdiction. The relevant issue
in addressing the Uninsured Depositors’ motion to remand is whether the federal district court had
jurisdiction. That issue can be resolved without any analysis of the potential jurisdiction of the state
court.
        The Uninsured Depositors’ reliance on Kircher v. Putnam Funds Trust, 547 U.S. 633 (2006),
for the proposition that “[w]hether a federal statute precludes jurisdiction in state court is for the
state court to determine on remand” is also misplaced. Tellingly, the Uninsured Depositors have
not provided a pinpoint citation, nor quoted any language from the Kircher opinion, to support their
argument. Kircher is in fact not relevant to this case. The Supreme Court in Kircher addressed the
scope of federal appellate jurisdiction over a district court’s decision to remand a case to the state
court based on a lack of subject matter jurisdiction. 547 U.S. at 635-36 (explaining that the
question in the case was “whether an order remanding a case removed under the Securities Litigation
Uniform Standards Act of 1998 is appealable,” notwithstanding the general statutory prohibition
against appellate review “of a district court order remanding a case from federal to state court”).
         The Kircher Court did not have occasion to make the ruling that the Uninsured Depositors
contend was made in that case because neither the district court nor the Seventh Circuit had
concluded that a federal statute precluded the state court’s jurisdiction. Rather, the district court had
decided that there was no federal subject matter jurisdiction, and the Seventh Circuit concluded that
it could review that decision. The Supreme Court reversed the Seventh Circuit because the district
court’s decision was purely jurisdictional and therefore unreviewable. Id. at 644 (“The work done
is jurisdictional, as is the conclusion reached and the order implementing it.” (footnote omitted)).
        In the only part of the opinion that comes close to addressing the Uninsured Depositors’
present jurisdictional argument, the Supreme Court discussed the ramifications of its decision on the
federal courts’ jurisdiction over whether federal statutes preclude state-court action regarding
particular claims. Even if the Uninsured Depositors are arguing that FIRREA has a preclusive effect
over actions in state court (an argument that they do not explicitly make), the Kircher Court
explained that
                a district court does not have the last word on preclusion under the
                Act, for nothing in the Act gives the federal courts exclusive
                jurisdiction over preclusion decisions. A covered action is removable
                if it is precluded, and a defendant can enlist the Federal Judiciary to
                decide preclusion, but a defendant can elect to leave a case where the
                plaintiff filed it and trust the state court (an equally competent body)
                to make the preclusion determination.
Id. at 646 (citation omitted).
No. 07-4412         Village of Oakwood et al. v. State Bank and Trust Co., et al.               Page 9


       Nothing in the above discussion, however, requires the conclusion urged by the Uninsured
Depositors—that district courts are required to remand to state courts for preclusion determinations.
The holding of the district court in the present case was not based on a purported lack of jurisdiction
by the state court, and even if it had been, Kircher makes clear that such a determination can be
made by either a federal or a state court. We thus conclude that the district court had jurisdiction
over the entire case.
C.      Motions by State Bank and the FDIC for summary judgment
        Turning now to the merits of the case, the Uninsured Depositors argue that even if
jurisdiction was proper in the district court, the court’s grant of summary judgment to State Bank
and the FDIC was improper for three reasons. According to the Uninsured Depositors, the district
court erred by (1) granting summary judgment before discovery was completed, (2) applying
FIRREA’s administrative process to the claims against State Bank, and (3) failing to properly apply
Ohio state law to the Uninsured Depositors’ claims. Each of these arguments will be addressed in
turn.
       1.       Lack of discovery
        The Uninsured Depositors argue that they “were denied discovery” and that the district court
therefore erred in granting summary judgment to State Bank and the FDIC. In response, State Bank
and the FDIC contend that the Uninsured Depositors waived this argument by failing to file a motion
in the district court for additional discovery pursuant to Rule 56(f) of the Federal Rules of Civil
Procedure. Moreover, the Uninsured Depositors agreed—in the report of the parties’ planning
conference—that a discovery plan would be “premature until the pending dispositive motions have
been ruled upon.”
         The Uninsured Depositors’ argument on this issue is presented in one sentence, with a
citation to only two inapposite Second Circuit cases. One of those cases is Long Island Lighting Co.
v. Barbash, 779 F.2d 793 (2d Cir. 1985), where the Second Circuit reversed the district court’s grant
of summary judgment because “the district court abused its discretion when it cut off discovery
suddenly.” Id. at 795. The district court had required the plaintiff to examine a witness under oath
at a hearing “without notice or an opportunity to review . . . documents that had just been produced.”
Id. Moreover, the court “improperly circumscribed counsel’s questions . . . when it denied counsel’s
requests to question anyone other than [the witness].” Id. On the basis of these actions, the Second
Circuit concluded that the plaintiff “was denied a meaningful opportunity to establish” the elements
of its claim. Id. There have been no allegations of any such improper actions on the part of the
district court in the present case.
        The other case cited by the Uninsured Depositors, Landmark Land Co. v. Sprague, 701 F.2d
1065 (2d Cir. 1983), is equally inapplicable. In Landmark Land, the Second Circuit noted that
“[b]ecause summary judgment was granted before any significant discovery took place, we are left
in much uncertainty as to the events which gave rise to this litigation.” Id. at 1068. Yet the court
did not conclude that the district court had erred for that reason. Instead, the Second Circuit
reversed the district court because, on the basis of the parties’ submissions, the court determined that
there was a genuine issue of material fact that made summary judgment improper. Id. Landmark
Land, therefore, does not stand for the proposition advocated by the Uninsured Depositors—that a
grant of summary judgment prior to the completion of discovery is improper as a matter of law.
        More importantly, however, the Uninsured Depositors had agreed that discovery was
unnecessary to rule on the motions now on appeal when the parties filed with the district court the
report of their planning conference. At no time did the Uninsured Depositors file a Rule 56(f)
motion to inform the district court that additional discovery was needed. This court has previously
held that such a motion “is necessary in order to ‘preserve the argument that the grant of summary
No. 07-4412         Village of Oakwood et al. v. State Bank and Trust Co., et al.            Page 10


judgment was too hasty and precluded necessary discovery.’” Compuware Corp. v. Bahn, 107 F.
App’x 528, 530 (6th Cir. 2004) (quoting Plott v. Gen. Motors Corp., Packard Elec. Div., 71 F.3d
1190, 1196 (6th Cir. 1995)). Accordingly, we conclude that the Uninsured Depositors have waived
the argument that they were improperly denied discovery by the district court.
       2.      FIRREA’s administrative-claims procedure
       The district court concluded that the Uninsured Depositors’ claims were barred by the
administrative process outlined in 12 U.S.C. § 1821(d), which sets forth the procedure under
FIRREA for making claims against the FDIC. Although the court recognized that the Uninsured
Depositors actually brought their claims solely against State Bank rather than against the FDIC, it
concluded that the same statutory framework prohibited the Uninsured Depositors “from bringing
the same claims against State Bank.”
       The district court engaged in a thorough analysis of § 1821(d) and determined that the
Uninsured Depositors’ failure to comply with the administrative process prevented them from
bringing the instant action. We agree with that analysis. FIRREA’s administrative-claims process
has been succinctly summarized as follows:
               Upon its appointment as receiver, FDIC is required to publish notice
               that the failed institution’s creditors must file claims with FDIC by
               a specified date not less than ninety days after the date of publication.
               12 U.S.C. § 1821(d)(3)(B). FDIC is also required to mail notice to
               all known creditors of the failed institution.             [12 U.S.C.]
               § 1821(d)(3)(C). It has 180 days from the date of filing to allow or
               disallow claims. [12 U.S.C.] § 1821(d)(5)(A)(i). Claimants have
               sixty days from the date of disallowance, or from the expiration of the
               180-day administrative decision deadline, within which to seek
               judicial review in an appropriate United States district court. [12
               U.S.C.] § 1821(d)(6)(A).
Simon v. FDIC, 48 F.3d 53, 56 (1st Cir. 1995) (alterations added).
        Section 1821(d) clearly establishes a process for the administrative review of “any claim
against a depository institution for which the Corporation is receiver.” 12 U.S.C. § 1821(d)(6)(A)(i).
Pursuant to § 1821(d)(6)(B)(ii), if a party fails to comply with the statutory time limitations, any
claim that a party has “shall be deemed to be disallowed (other than any portion of such claim which
was allowed by the receiver) as of the end of such period, such disallowance shall be final, and the
claimant shall have no further rights or remedies with respect to such claim.”
       Section 1821(d) also contains an explicit subsection titled “Limitation of judicial review.”
The pertinent subsection reads as follows:
               (D) Limitation of judicial review
               Except as otherwise provided in [§ 1821(d)], no court shall have
               jurisdiction over—
               (i) any claim or action for payment from, or any action seeking a
               determination of rights with respect to, the assets of any depository
               institution for which the Corporation has been appointed receiver,
               including assets which the Corporation may acquire from itself as
               such receiver; or
No. 07-4412          Village of Oakwood et al. v. State Bank and Trust Co., et al.               Page 11


                (ii) any claim relating to any act or omission of such institution or the
                Corporation as receiver.
12 U.S.C. § 1821(d)(13)(D). This court, in the initial appeal of this action, noted its “skepticism that
the uninsured depositors’ claims can survive FIRREA’s bar against courts adjudicating ‘any claim
relating to any act or omission of . . . the Corporation as receiver.’” Village of Oakwood, 481 F.3d
at 369.
        Other courts have recognized a tension between § 1821(d)(6)(A)’s process for reviewing
claims that are “against a depository institution” and the broad prohibition against judicial review
of “any claim relating to any act or omission of . . . the Corporation as receiver” found in
§ 1821(d)(13)(D)(ii). As the D.C. Circuit explained in Auction Co. II,
                for claims that are not “against a depository institution” but that do
                fall within (d)(13)(D), the effect of the two sections, on a plain
                language approach, would be not to impose an administrative
                exhaustion requirement but to foreclose judicial jurisdiction
                altogether, a result troubling from a constitutional perspective and
                certainly not the goal of FIRREA.
Auction Co. II, 141 F.3d at 1200.
        In order to resolve this ambiguity, every court that has addressed the issue has interpreted
§ 1821(d)(13)(D) “as imposing a statutory exhaustion requirement rather than an absolute bar to
jurisdiction.” Home Capital Collateral, Inc. v. FDIC, 96 F.3d 760, 763 (5th Cir. 1996); see also
Freeman v. FDIC, 56 F.3d 1394, 1400 (D.C. Cir. 1995) (“The effect of these provisions, read
together, is to require anyone bringing a claim against or ‘seeking a determination of rights with
respect to’ the assets of a failed bank held by the FDIC as receiver to first exhaust administrative
remedies by filing an administrative claim under the FDIC’s administrative claims process.”);
Hudson United Bank v. Chase Manhattan Bank of Conn., 43 F.3d 843, 849-50 (3d Cir. 1994) (“By
deciding the administrative claims procedure and the jurisdictional bar have concurrent scope, we
avoid the possibility . . . that § 1821(d)(13)(D) could become ‘an independent and outright bar of
jurisdiction’ rather than a mere exhaustion requirement . . . .”); Brady Dev. Co., v. Resolution Trust
Corp., 14 F.3d 998, 1003 (4th Cir. 1994) (“The precise jurisdictional limitations on the Article III
courts mandated by FIRREA are determined by reading section 1821(d)(13) in conjunction with the
statute’s allowance of an action within sixty days of a claim being denied as provided for in section
1821(d)(6)(A).”); Bueford v. Resolution Trust Corp., 991 F.2d 481, 484 (8th Cir. 1993) (“Every
court that has considered the issue has found exhaustion of FIRREA’s administrative remedies to
be a jurisdictional prerequisite to suit in district court.”). We now join our sister circuits in adopting
this approach, which means that the Uninsured Depositors’ failure to file an administrative claim
within the period provided by § 1821(d)(6) results in their having “no further rights or remedies with
respect to such claim[s]” pursuant to § 1821(d)(6)(B)(ii).
        The Uninsured Depositors concede that they failed to comply with the administrative-claims
process outlined in FIRREA. But they raise three arguments on appeal regarding the district court’s
determination that by failing to pursue their claims through the administrative process, they are
barred from seeking relief in federal court. These three arguments are presented in a total of two
paragraphs from the Uninsured Depositors’ brief and are accompanied by only three case citations.
       First, the Uninsured Depositors contend that their claims against State Bank were not
“‘claim[s] against a depository institution for which the [FDIC was] receiver,’ under 12 U.S.C.
§ 1821(d)(6).” This naked assertion appears to be an argument that because the Uninsured
Depositors have sued only State Bank, rather than the FDIC, their claims fall completely outside of
No. 07-4412         Village of Oakwood et al. v. State Bank and Trust Co., et al.            Page 12


the framework of FIRREA’s administrative process. The problem with this novel argument is that
all of their claims against State Bank are directly related to acts or omissions of the FDIC as the
receiver of Oakwood. As the district court explained, accepting the Uninsured Depositors argument
and “permit[ting] claimants to avoid [the] provisions of (d)(6) and (d)(13) by bringing claims against
the assuming bank . . . would encourage the very litigation that FIRREA aimed to avoid.” See Brady
Dev. Co., 14 F.3d at 1002-03 (describing the goal of FIRREA as providing “‘funds from public and
private sources to deal expeditiously’ with faltering and failed savings and loans”). Moreover,
because the claims that the Uninsured Depositors are attempting to assert are disallowed as a result
of their failure to comply with the administrative-claims process, they “have no further rights or
remedies with respect to such claim[s]” despite the fact that they purport to bring them against State
Bank rather than the FDIC. See 12 U.S.C. § 1821(d)(6)(B)(ii).
        The Uninsured Depositors’ last two arguments relate to what they consider precedents
indicating that “[o]ther courts agree that the jurisdictional bar in 12 U.S.C. § 1821(d)(13)(D) does
not apply.” They claim that Ambase Corp. v. United States, 61 Fed. Cl. 794, 798 (Fed. Cl. 2004),
stands for the proposition that “Section 1821(d) of Title 12 U.S.C. would not bar State Bank’s or the
Uninsured Depositors’ claims if they had been asserted in the United States Court of Federal
Claims.” Ambase, however, involved a putative shareholder derivative suit that was brought directly
against the United States, a suit that the FDIC joined as an intervenor-plaintiff. In rejecting the
FDIC’s argument that § 1821(d)(13)(D) barred review of “its management of a receivership,” the
Ambase court explained that “the claim was not against the receivership, but rather against the
United States for breach of a goodwill contract.” 61 Fed. Cl. at 799 (emphasis in original). The
Uninsured Depositors’ claims here, however, are not against the United States, but instead arise
directly out of the acts and omissions of the FDIC as receiver for Oakwood. This distinction renders
Ambase inapposite to the present case.
        The Uninsured Depositors’ final argument, based on decisions from the Tenth Circuit and
the Eastern District of Michigan, is that § 1821(d)(13)(D) does not preclude the review of claims
arising out of actions taken by the FDIC after it has taken over a depository institution. In
Homeland Stores, Inc. v. Resolution Trust Corp., 17 F.3d 1269 (10th Cir. 1994), the Tenth Circuit
held that the administrative-claims process applied only to “creditor and related claims arising
before an institution enters receivership.” Id. at 1274. The court explained that “claims such as [the
plaintiff’s] arising after receivership and in the indeterminate future due to management actions of
the [receiver] cannot have been contemplated when [the] deadlines for filing administrative claims
were set.”
        Relying on Homeland Stores, the United States District Court for the Eastern District of
Michigan concluded “that the administrative process of § 1821 does not cover claims that arise after
receivership from the independent acts of the governmental agency.” Lopez-Flores v. Resolution
Trust Corp., 93 F. Supp. 2d 834, 849 (E.D. Mich. 2000). But the court in Lopez-Flores relied on
the fact that “by the time Lopez-Flores’s claim had accrued, the ninety day period had expired.” Id.
at 845. No such problem exists in the present case, where the Uninsured Depositors’ claims accrued
upon the consummation of the P&A Agreement.
        Moreover, the above two cases appear to be the only ones to reach this particular conclusion.
The overwhelming majority of courts to address the issue have concluded that the administrative
process applies to post-receivership claims. In fact, this court has explained that § 1821(d)(13)(D)
“precludes a court from acquiring jurisdiction after the receiver is appointed,” but that § 1821(d)(6)
provides an exception to that rule for “claim[s] disallowed by the receiver through the administrative
claim process.” In re Lewis, 398 F.3d 735, 744 (6th Cir. 2005) (emphasis in original); see also
McCarthy v. FDIC, 348 F.3d 1075, 1081 (9th Cir. 2003) (joining “the majority of courts in holding
that claimants . . . who challenge conduct by the FDIC as receiver, must exhaust administrative
remedies before seeking judicial review”); Stamm v. Paul, 121 F.3d 635, 639-42 (11th Cir. 1997)
No. 07-4412         Village of Oakwood et al. v. State Bank and Trust Co., et al.             Page 13


(interpreting §1821(d)(6) as providing an administrative basis to review post-receivership claims
based on the receiver’s actions); Home Capital Collateral, Inc., 96 F.3d at 763-64 (holding that
FIRREA’s exhaustion requirement applies to claims arising post-receivership based on actions of
the receiver); Rosa v. Resolution Trust Corp., 938 F.2d 383, 393-94 (3d Cir. 1991) (concluding that
claims against the receiver fall within the language of § 1821(d)(13)(D)(i)); Ladd v. Second Nat.
Bank of Warren, 941 F. Supp. 87, 91 (N.D. Ohio 1996) (dismissing post-receivership claims for
failure to initiate the administrative process); Holmes Fin. Assocs. v. Resolution Trust Corp., 33 F.3d
561, 563 n.1 (6th Cir. 1994) (citing Rosa’s “post-receivership claim” in observing that courts have
unanimously inferred the existence of an exhaustion requirement under FIRREA).
        Ultimately, the Uninsured Depositors failed to comply with the clearly delineated procedure
for seeking review of their claims arising out of the collapse of Oakwood. We thus have no need
to address the substance of these disallowed claims for successor liability, aiding and abetting a
breach of fiduciary duty, constructive trust, and breach of contract.
                                        III. CONCLUSION
       For all of the reasons set forth above, we AFFIRM the judgment of the district court.